1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9    BRYAN DRYDEN,                                      Case No. 2:20-cv-01730-GMN-NJK
10                                         Plaintiff,                   ORDER
11          v.
12   M. HUBBARD-PICKETT, et al.,
13                                     Defendants.
14
15          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

16   prisoner in the custody of the Nevada Department of Corrections. On May 18, 2021, the

17   Court issued an order dismissing the complaint with leave to amend some of the claims

18   and directed Plaintiff to file any amended complaint within 30 days of that order. (ECF

19   No. 3 at 14-15). The time period for filing an amended complaint has now expired, and

20   Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.

21   District courts have the inherent power to control their dockets and “[i]n the exercise of

22   that power, they may impose sanctions including, where appropriate . . . dismissal” of a

23   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

24   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

26   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

27   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

28   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-
1    41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs
2    to keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130
3    (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan,
4    779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
5    comply with local rules).
6           In determining whether to dismiss an action for lack of prosecution, failure to obey
7    a court order, or failure to comply with local rules, the court must consider several factors:
8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
12   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13          In the instant case, the Court finds that the first two factors, the public’s interest in
14   expeditiously resolving this litigation and the Court’s interest in managing the docket,
15   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
16   in favor of dismissal, since a presumption of injury arises from the occurrence of
17   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
18   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
19   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
20   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21   the court’s order will result in dismissal satisfies the “consideration of alternatives”
22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
23   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
24   thirty days expressly warned Plaintiff that this case would be dismissed if he failed to file
25   a timely amended complaint. (ECF No. 3 at 15). Thus, Plaintiff had adequate warning
26   that dismissal would result from his noncompliance with the Court’s order to file an
27   amended complaint within thirty days.
28          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in



                                                  -2-
1    forma pauperis (ECF No. 1) without having to prepay the full filing fee is granted. Plaintiff
2    shall not be required to pay an initial installment fee. Nevertheless, the full filing fee shall
3    still be due, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform
4    Act. The movant herein is permitted to maintain this action to conclusion without the
5    necessity of prepayment of fees or costs or the giving of security therefor.
6           It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison
7    Litigation Reform Act, the Nevada Department of Corrections will forward payments from
8    the account of Bryan Dryden, # 1070536, to the Clerk of the United States District Court,
9    District of Nevada, 20% of the preceding month's deposits (in months that the account
10   exceeds $10.00) until the full $350 filing fee has been paid for this action. The Clerk of
11   the Court will send a copy of this order to the Finance Division of the Clerk’s Office. The
12   Clerk will send a copy of this order to the attention of Chief of Inmate Services for the
13   Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.
14          It is further ordered that, regardless of the success of Plaintiff’s action, the full filing
15   fee shall still be due, pursuant to 28 U.S.C. §1915, as amended by the Prisoner Litigation
16   Reform Act.
17          It is further ordered that this action is dismissed with prejudice based on Plaintiff’s
18   failure to file an amended complaint in compliance with this Court’s May 18, 2021 order
19   and for failure to state a claim over which the Court may exercise jurisdiction.
20          It is further ordered that the Clerk of Court shall enter judgment accordingly and
21   close this case.
22          DATED THIS 23 day of June              2021.
23
24                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28



                                                   -3-
